               Case 2:18-cv-00656-RAJ-DEM Document 39 Filed 06/27/19 Page 1 of 1 PageID# 258




                                   UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF VIRGINIA
                                                      NORFOLK DIVISION
                                              Thursday, June 27, 2019
MINUTES OF PROCEEDINGS IN     Open Court
PRESENT: THE HONORABLE Robert G. Doumar, Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk:   Erin Topp                                                        Reporter:     Carol Naughton, OCR

    Set:       2:00 p.m.                      Started:   2:00 p.m.                    Ended:   3:25 p.m.

    Case No.     2:18cv656


                 Tans‐Radial Solutions, LLC
                             v.
                 Burlington Medical, LLC
                 John Williams
                 Fox Three Partners, LLC
                 Phillips Safety Products, Inc.


    Appearances:           Bernard S. Klosowski and W. Ryan Snow for the Plaintiff.    Rebecca S. LeGrand for the
    Defendants.


    Hearing held re [19] Motion to Dismiss for Failure to State a Claim filed by the defendants. Arguments of
    counsel. Comments of Court. The parties are to notify the Court by 12:00 p.m. on 7/29/19 of the terms/claims in
    controversy and whether a Markman hearing is required. Within 30 days of 7/29/19, the parties are to set and
    attend a settlement conference with a United States Magistrate Judge. Each party is required to have at least one
    person or agent present at the settlement conference who is authorized to accept and enter into a settlement
    agreement on behalf of such party. The parties were also directed to attend a Rule 16(b) Scheduling Conference
    immediately following this motion hearing. The Court will issue an order. Court adjourned.
